 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Arthur F Gerth,                                   No. CV-18-02896-PHX-DWL (ESW)
10                 Plaintiff,                          ORDER
11   v.
12   C. Foster,
13                 Defendant.
14
15          On November 13, 2018, the Minute Order (Doc. 8) sent from the Clerk of Court to
16   Plaintiff was returned to the Court as undeliverable (Doc. 9). The returned envelope is
17   marked with a handwritten note: “Return to Sender Addressee is not at this address” and
18   stamped “Return to Sender/Attempted-Not Known/Unable to Forward.” (Id.). The Court
19   previously warned Plaintiff that the failure to file a notice of change of address may result
20   in the dismissal of this action. (Doc. 7 at 3). Therefore,
21          IT IS ORDERED that by December 17, 2018, Plaintiff shall either (i) file a
22   notice of change of address with the Court or (ii) show cause why this action should not
23   be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for
24   Plaintiff’s failure to comply with the Court’s Order and to prosecute this case.
25          Dated this 16th day of November, 2018.
26
27                                                       Honorable Eileen S. Willett
                                                         United States Magistrate Judge
28
